Case 3:17-cv-00108-GPC-MDD Document 676 Filed 10/12/18 PageID.60904 Page 1 of 15




  1   Evan R. Chesler (N.Y. Bar No. 1475722) (pro hac vice)
      echesler@cravath.com
  2   CRAVATH, SWAINE & MOORE LLP
      825 Eighth Avenue
  3   New York, NY 10019
      Telephone: (212) 474-1000
  4   Facsimile: (212) 474-3700
  5   David A. Nelson (Ill. Bar No. 6209623) (pro hac vice)
      davenelson@quinnemanuel.com
  6   QUINN EMANUEL URQUHART & SULLIVAN, LLP
      500 West Madison St., Suite 2450
  7   Chicago, Illinois 60661
      Telephone: (312) 705-7400
  8   Facsimile: (312) 705-7401
  9   Karen P. Hewitt (SBN 145309)
      kphewitt@jonesday.com
 10   JONES DAY
      4655 Executive Drive, Suite 1500
 11   San Diego, California 92121
      Telephone: (858) 314-1200
 12   Facsimile: (858) 345-3178
 13   [Additional counsel identified on signature page]
 14   Attorneys for Defendant and Counterclaim-Plaintiff
      QUALCOMM INCORPORATED
 15
 16                     UNITED STATES DISTRICT COURT
 17                   SOUTHERN DISTRICT OF CALIFORNIA
 18
      IN RE: QUALCOMM LITIGATION                 No. 3:17-CV-0108-GPC-MDD
 19
 20                                              QUALCOMM INCORPORATED’S
                                                 MEMORANDUM OF POINTS AND
 21                                              AUTHORITIES IN SUPPORT OF
                                                 ITS MOTION TO STRIKE
 22                                              CERTAIN EXPERT REPORTS OF
                                                 APPLE AND THE CONTRACT
 23                                              MANUFACTURERS

 24                                              Judge:        Hon. Gonzalo P. Curiel
                                                 Courtroom:    2D
 25                                              Date:         December 7, 2018
 26                                              Time:         1:30 p.m.
 27
 28
       QUALCOMM INCORPORATED’S                             CASE NO. 3:17-CV-0108-GPC-MDD
       MEMO. ISO MOTION TO STRIKE
Case 3:17-cv-00108-GPC-MDD Document 676 Filed 10/12/18 PageID.60905 Page 2 of 15




  1                                        TABLE OF CONTENTS
  2                                                                                                            Page
  3
  4   I.       FACTUAL BACKGROUND .................................................................... 2
  5   II.      ARGUMENT.............................................................................................. 6
  6   III.     CONCLUSION ........................................................................................ 11
  7
  8
                                        TABLE OF AUTHORITIES
  9
                                                                                                               Page
 10
      Cases
 11
      Yeti by Molly, Ltd. v. Deckers Outdoor Corp.,
 12      259 F.3d 1101 (9th Cir. 2001) ......................................................................... 7
 13
      Statutes & Rules
 14
      Federal Rule of Civil Procedure 26(a)(1)(A) ....................................................... 6
 15
      Federal Rule of Civil Procedure 37(c)(1) ............................................................. 6
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
           QUALCOMM INCORPORATED’S                              -i-             CASE NO. 3:17-CV-0108-GPC-MDD
           MEMO. ISO MOTION TO STRIKE
Case 3:17-cv-00108-GPC-MDD Document 676 Filed 10/12/18 PageID.60906 Page 3 of 15




  1         Qualcomm hereby moves to strike the rebuttal reports of six Apple1
  2   experts whom Apple did not disclose in accordance with the Court’s Scheduling
  3   Order. The Scheduling Order required the parties to disclose their opening
  4   experts and the subject matter of their testimony on January 12, 2018, and to
  5   disclose their rebuttal experts (with subject matters) on February 12, 2018.
  6   Apple disclosed 17 opening experts and 19 rebuttal experts (16 of whom were
  7   also opening experts), but Apple failed to disclose any of the six experts in
  8   question on either of those dates. Four of the experts (Robert Akl, Friedhelm
  9   Rodermund, Andrew Sears and Todd Zickler) were never disclosed as required
 10   by the Scheduling Order; Qualcomm first learned that these four experts would
 11   file reports in this case and the subject matter of their opinions on October 2,
 12   2018, when Apple served their reports.2 The other two experts (David Choi and
 13   Robert Stevenson) were disclosed in July 2018—more than five months late
 14   and only after Apple had taken the opportunity to review Qualcomm’s opening
 15   expert reports, contravening the rules of the road laid down in the Scheduling
 16   Order.
 17         Apple cannot show, as it must, “substantial justification” for its disregard
 18   of the Court’s Scheduling Order. The topics on which Apple’s belatedly
 19   disclosed “rebuttal” experts opine—including the significance of Qualcomm’s
 20   patents and the scope of Qualcomm’s FRAND obligations—have been part of
 21   this case since the beginning, and Apple has known that Qualcomm would offer
 22   expert testimony on these topics since Qualcomm served its initial expert
 23
        1
 24       The expert reports that are the subject of this Motion were served on behalf
      of both Apple and the Contract Manufacturers (“CMs”). For simplicity, this
 25   Motion refers only to Apple unless context indicates that the parties should be
 26   treated differently.
        2
 27      A week before rebuttal reports were due, on September 25, Apple proposed
      deposition dates for Drs. Akl and Zickler. Apple did not disclose the subject
 28   matter of these experts’ opinions at this time.
       QUALCOMM INCORPORATED’S                   -1-         CASE NO. 3:17-CV-1010-GPC-MDD
       MEMO. ISO MOTION TO STRIKE
Case 3:17-cv-00108-GPC-MDD Document 676 Filed 10/12/18 PageID.60907 Page 4 of 15



  1   disclosures in January 2018. Apple’s January 2017 complaint alleges that
  2   Qualcomm charged “extortion-level royalties” for licenses to its patents in
  3   violation of its FRAND commitment to ETSI as required by ETSI’s IPR Policy.
  4   (Dkt. 1, ¶ 51.) And Qualcomm’s January 2018 opening expert disclosures
  5   identified experts who would opine on the significance and value of
  6   Qualcomm’s patent portfolio and the meaning of ETSI’s IPR Policy. (Ex. 1
  7   (Qualcomm’s Opening Designations).) Qualcomm’s opening disclosures
  8   included all seven of the experts to which Apple now, belatedly, seeks to
  9   respond.
 10         This Court has already expressly ruled that Qualcomm timely and
 11   properly disclosed the opinions of six of the seven experts that Apple’s new
 12   rebuttal experts purport to rebut. (Apple has not challenged, and would have no
 13   basis to challenge, Qualcomm’s disclosure of the seventh expert, Dr. Huber.)
 14   And the Court has also already denied Apple’s request to modify the
 15   Scheduling Order to permit additional rounds of rebuttal expert disclosures.
 16   Thus, Apple’s service of these new “rebuttal” opinions violates not one, but
 17   two, Orders of this Court.
 18         Because Apple cannot justify its failure to abide by the Court’s
 19   Scheduling Order, the Court should strike these experts’ reports.
 20   I.    FACTUAL BACKGROUND
 21         Pursuant to the Scheduling Order, the parties were required to disclose
 22   opening experts by January 12, 2018. (Dkt. 116 at 1.) Qualcomm properly
 23   served its disclosures on January 12, identifying, among others, experts to opine
 24   on “Qualcomm innovations and related Patent rights, including the significance,
 25   validity, essentiality, and scope of those innovations and rights” (among others,
 26   Jeffrey Andrews, Nikil Jayant, William Michalson, Kenneth Parulski, Massoud
 27   Pedram and Daniel Wigdor); and on Qualcomm’s FRAND commitments under
 28   the terms of “ETSI’s IPR Policy” (among others, Bertram Huber). (Ex. 1
       QUALCOMM INCORPORATED’S                  -2-        CASE NO. 3:17-CV-0108-GPC-MDD
       MEMO. ISO MOTION TO STRIKE
Case 3:17-cv-00108-GPC-MDD Document 676 Filed 10/12/18 PageID.60908 Page 5 of 15



  1   (Qualcomm’s Opening Designations).) Apple and the CMs identified
  2   17 opening experts on January 12. (Ex. 2 (Apple’s Opening Designations);
  3   Ex. 3 (CMs’ Opening Designations).)
  4         Pursuant to the Scheduling Order, the parties were required to disclose
  5   rebuttal experts by February 12, 2018. (Dkt. 116 at 1-2.) On February 12,
  6   Apple and the CMs identified 19 rebuttal experts. (Ex. 4 (Apple’s Rebuttal
  7   Designations).) Twelve of those experts were designated to respond to
  8   Drs. Andrews, Jayant, Michalson, Parulski, Pedram and Wigdor and six to
  9   respond to Dr. Huber. (Id. at 58, 62, 66-67, 69-70, 74-75.) In total, Apple and
 10   the CMs disclosed 20 unique experts in January and February.
 11         The parties were required to serve opening expert reports on June 29,
 12   2018. Qualcomm served opening expert reports consistent with its January 12
 13   disclosures: Among them, Drs. Andrews, Jayant, Michalson, Parulski, Pedram
 14   and Wigdor opined on the significance, value and essentiality of patents in
 15   Qualcomm’s patent portfolio, and Dr. Huber opined on the meaning of ETSI’s
 16   IPR Policy.
 17         On July 10, 2018, Apple moved to strike certain opinions of 12
 18   Qualcomm experts or, in the alternative, to hold a case management conference
 19   at which a new date for rebuttal expert disclosures would be set. (Dkt. 553-01
 20   (Apple’s Motion to Strike).) Among other things, Apple sought to strike the
 21   entirety of the opinions offered by Drs. Andrews, Jayant, Michalson, Parulski,
 22   Pedram and Wigdor for offering undisclosed infringement opinions. (Id. at 2,
 23   15-23.) In the alternative, Apple asked the Court to enter a “new deadline . . .
 24   to disclose rebuttal expert witnesses”. (Id. at 24.) Apple did not move to strike
 25   any opinions of Dr. Huber. Apple’s motion did not mention Dr. Huber or any
 26   further planned rebuttal of him at all.
 27         The Court granted in part and denied in part Apple’s motion to strike on
 28   September 4, 2018. The Court granted Apple’s motion to strike the “express
       QUALCOMM INCORPORATED’S                  -3-         CASE NO. 3:17-CV-0108-GPC-MDD
       MEMO. ISO MOTION TO STRIKE
Case 3:17-cv-00108-GPC-MDD Document 676 Filed 10/12/18 PageID.60909 Page 6 of 15



  1   opinions on infringement” of four other Qualcomm experts—J. Nicholas
  2   Laneman, Paul S. Min, Urbashi Mitra and John Villasenor. (Dkt. 603 at 4.)
  3   The Court wrote that Qualcomm “chose not to disclose that certain experts
  4   expressly would opine on infringement” and that the parties had already agreed
  5   that “a party that fails to make the required disclosures shall not, absent[]
  6   substantial justification, be permitted to use evidence or testimony not disclosed
  7   at any hearing or at trial”. (Id. at 3-4.) The Court otherwise denied Apple’s
  8   motion, finding that, as to Drs. Andrews, Jayant, Michalson, Parulski, Pedram
  9   and Wigdor, Qualcomm’s disclosures were sufficient because these experts’
 10   opinions “relate to issues of essentiality and valuation”—as disclosed in
 11   Qualcomm’s January designations—and, therefore, “there are no opinions that
 12   must be struck”. (Id. at 4.) The Court did not modify the Scheduling Order as
 13   Apple requested. (See id. at 4-5.) Apple did not appeal the Court’s Order.
 14         On July 13, 2018, two weeks after receiving Qualcomm’s opening expert
 15   reports, Apple first disclosed that Drs. Choi and Stevenson (who had not
 16   previously been disclosed as required by the Scheduling Order) would rebut,
 17   among others, Qualcomm experts Drs. Michalson, Parulski, Pedram and
 18   Wigdor—all of whom Apple had already moved to strike. (Ex. 5 at 81-82
 19   (July 13, 2018 email from R. Ahmad).)3 Apple offered no explanation for its
 20   failure to designate Drs. Choi and Stevenson as rebuttal experts in accordance
 21   with the timing set forth in the Court’s Scheduling Order, and has not offered
 22   any explanation to this day. Upon receiving Apple’s belated disclosures,
 23
        3
           Apple also belatedly designated 10 other experts for the same topics, but
 24   they did not ultimately serve reports: Alan Bovik, Ian Cullimore, Patrick Fay,
 25   Blake Hannaford, Houssein Hashemi, Joakim Ingers, Vincent Mooney, Joshua
      Phinney, Sherief Reda and Carsten Sorensen. (Ex. 5 at 81-82 (July 13, 2018
 26   email from R. Ahmad).) In addition, Apple designated two previously
 27   disclosed experts to rebut Qualcomm experts Christopher Knittel, Edward A.
      Snyder, Eric Stasik and Tim A. Williams. These experts are not the subject of
 28   this Motion.
       QUALCOMM INCORPORATED’S                   -4-         CASE NO. 3:17-CV-0108-GPC-MDD
       MEMO. ISO MOTION TO STRIKE
Case 3:17-cv-00108-GPC-MDD Document 676 Filed 10/12/18 PageID.60910 Page 7 of 15



  1   Qualcomm responded the same day that it “reserve[d] all rights to object to the
  2   rebuttal experts identified . . . as not having been timely disclosed pursuant to
  3   the deadlines set out in the Court’s August 18, 2017 [Scheduling] order.”
  4   (Ex. 5 at 81 (July 13, 2018 email from N. Medling).)
  5         On July 16, 2018, more than five months after the deadline for
  6   identifying rebuttal experts, Apple emailed Qualcomm the biographical
  7   materials necessary to show Dr. Sears materials that are protected under the
  8   Protective Order. (See Dkt. 163, § 7.9(a)(iii); Ex. 6 at 90 (July 16, 2018 email
  9   from R. Ahmad).) On July 19, 2018, Apple did the same for Drs. Akl and
 10   Zickler. (Ex. 7 at 91-92 (July 20, 2018 email from R. Ahmad).) On
 11   September 19, 2018, Apple did the same for Mr. Rodermund. (Ex. 8 at 93-94
 12   (September 19, 2018 email from R. Ahmad).) None of these communications
 13   purported to be designations of rebuttal experts under the Scheduling Order;
 14   none of them identified these individuals as testifying, rather than consulting,
 15   experts; and none of them identified the topics on which any of these
 16   individuals could opine. Nonetheless, out of an abundance of caution,
 17   Qualcomm promptly reserved all rights to object to these experts “as not having
 18   been timely disclosed pursuant to the deadlines set out in the Court’s
 19   August 18, 2017 [Scheduling] order.” (Ex. 7 at 91 (July 20, 2018 email from
 20   M. Addis); Ex. 8 at 93 (September 25, 2018 email from A. Linderot).)
 21         A week before rebuttal reports were due, on September 25, Apple
 22   proposed deposition dates for Drs. Akl and Zickler. (Ex. 9 at 95 (September 25,
 23   2018 email from B. Chen).) Apple did not disclose the subject matter of these
 24   experts’ opinions at this time.
 25         On October 2, 2018, Apple served rebuttal expert reports from
 26   18 rebuttal experts, including reports from Drs. Akl, Sears and Zickler and
 27   Mr. Rodermund (none of whom had been disclosed in accordance with the
 28   Scheduling Order) and reports from Drs. Choi and Stevenson (who were first
       QUALCOMM INCORPORATED’S                   -5-         CASE NO. 3:17-CV-0108-GPC-MDD
       MEMO. ISO MOTION TO STRIKE
Case 3:17-cv-00108-GPC-MDD Document 676 Filed 10/12/18 PageID.60911 Page 8 of 15



  1   disclosed five months late, in July 2018). These six new experts offered
  2   opinions purporting to rebut the opinions of seven Qualcomm experts. In
  3   particular, Drs. Akl, Sears and Zickler and Mr. Rodermund purported to rebut
  4   Qualcomm experts Drs. Andrews, Huber, Michalson, Parulski and Wigdor,
  5   while Drs. Choi and Stevenson purport to rebut Qualcomm experts Drs. Jayant
  6   and Pedram. (See Ex. 10, ¶ 1 (Akl Rebuttal Rpt.); Ex. 11, ¶ 1 (Akl Second
  7   Rebuttal Rpt.); Ex. 12, ¶ 1 (Choi Rebuttal Rpt.); Ex. 13, ¶ 1 (Rodermund
  8   Rebuttal Rpt.); Ex. 14, ¶ 1 (Sears Rebuttal Rpt.); Ex. 15, ¶ 1 (Stevenson
  9   Rebuttal Rpt.); Ex. 16, ¶ 1 (Zickler Rebuttal Rpt.).) As noted above, Apple has
 10   never challenged the adequacy of Qualcomm’s January 2018 disclosure of
 11   Dr. Huber, and the Court has previously ruled that Qualcomm properly
 12   disclosed as opening experts Drs. Andrews, Jayant, Michalson, Parulski,
 13   Pedram and Wigdor.
 14   II.   ARGUMENT
 15         Apple cannot dispute that it failed to comply with the Court’s Scheduling
 16   Order when it chose not to disclose four of its “rebuttal” experts at all and when
 17   it chose to disclose two more of its “rebuttal” experts more than five months
 18   late. Rules 26(a)(1)(A) and 37(c)(1) provide default rules for the timing of
 19   expert disclosures and the consequences of failing to comply with that timing
 20   absent agreement by the parties or a Court Order. But as this Court recently
 21   explained, “[i]n this case, the parties agreed to a different procedure, embodied
 22   in the first Scheduling Order issued by the Court”. (Dkt. 603 at 3.) The
 23   Scheduling Order required all parties to disclose any rebuttal experts by
 24   February 12, 2018. (Dkt. 116 at 1-2.)4 If not, then “absent substantial
 25   justification”, the experts will be struck and not “permitted . . . at any hearing or
 26
        4
 27       Apple acknowledged that the “Amended Scheduling Orders did not change
      those [January 12, 2018, and February 12, 2018,] deadlines”. (Dkt. 553-01 at
 28   24-25 (Apple’s Motion to Strike).)
       QUALCOMM INCORPORATED’S                   -6-          CASE NO. 3:17-CV-0108-GPC-MDD
       MEMO. ISO MOTION TO STRIKE
Case 3:17-cv-00108-GPC-MDD Document 676 Filed 10/12/18 PageID.60912 Page 9 of 15



  1   at the time of trial”. (Id. at 2.) A party that fails to comply with the date set
  2   forth for designating experts bears the burden of proving that the failure was
  3   substantially justified. See, e.g., Yeti by Molly, Ltd. v. Deckers Outdoor Corp.,
  4   259 F.3d 1101, 1107 (9th Cir. 2001).
  5         Apple cannot meet this burden with respect to its rebuttal experts
  6   Drs. Akl, Choi, Sears, Stevenson and Zickler and Mr. Rodermund.
  7         As an initial matter, Apple previously sought the relief it needs now—to
  8   amend the Scheduling Order’s deadline for the designation of rebuttal experts—
  9   but the Court did not amend the deadline. (See Dkt. 603 at 4-5.) In particular,
 10   in its motion to strike certain of Qualcomm’s opening expert reports, filed
 11   July 10, 2018 (after Apple had seen all of Qualcomm’s opening reports), Apple
 12   asked in the alternative that the Court amend the deadline for the designation of
 13   rebuttal experts. (Dkt. 553-01 at 25 (Apple’s Motion to Strike) (“Apple and the
 14   CMs ask that the new scheduling order include a deadline for Apple and the
 15   CMs to identify additional rebuttal experts.”).) Although Apple argued that it
 16   was “not put on notice that [it] needed to retain experts in [certain] kinds of
 17   technologies” and that it should “have the opportunity to retain additional
 18   experts” (id.), Qualcomm pointed out that it had “repeatedly disclosed that it
 19   would prove the value of its patent portfolio by presenting expert evidence
 20   relating to specific patents” and that it had disclosed experts on this topic in
 21   January 2018 (Dkt. 560 at 2, 6 (Qualcomm’s Opposition to Apple’s Motion to
 22   Strike)). The Court agreed with Qualcomm that its experts’ opinions “relate to
 23   issues of essentiality and valuation” (Dkt. 603 at 4-5)—topics from
 24   Qualcomm’s January disclosures—and did not grant Apple’s request to amend
 25   the schedule to permit identification of “additional rebuttal experts”.5 Apple
 26
        5
 27      The Court reset the deadlines for service of expert reports and for
      completion of expert depositions, but altered no other deadlines. (See Dkt. 558;
 28   Dkt. 604.)
       QUALCOMM INCORPORATED’S                    -7-         CASE NO. 3:17-CV-0108-GPC-MDD
       MEMO. ISO MOTION TO STRIKE
Case 3:17-cv-00108-GPC-MDD Document 676 Filed 10/12/18 PageID.60913 Page 10 of 15



   1   chose not to appeal or seek reconsideration of that decision. Thus, the Court
   2   has already considered and ruled upon the very relief Apple would need to
   3   make its rebuttal expert disclosures timely, which they are not.
   4         Rather than appealing or seeking reconsideration of the Court’s prior
   5   ruling, Apple proceeded to serve rebuttal expert reports without regard for
   6   whether its experts had been properly disclosed and without regard to the
   7   Court’s denial of its prior motion, acting as if the Scheduling Order did not
   8   apply to it. But even if the Court had not previously resolved this issue against
   9   Apple (which it has), Apple still could not show, as it must show, “substantial
  10   justification” for its failure to comply with the Scheduling Order. (Dkt. 116 at
  11   2.)
  12         First, with respect to Drs. Akl, Sears and Zickler and Mr. Rodermund,
  13   Apple cannot possibly show that it was substantially justified in waiting until
  14   October 2—the day it served its rebuttal expert reports—to disclose these
  15   experts and the subject matter of their testimony. These experts’ rebuttal
  16   reports (totaling 1,011 pages, with another 203 pages of exhibits and
  17   appendices) were not written in a day, and there is no conceivable basis for
  18   Apple to say that it was justified in withholding these experts’ identities and the
  19   subject matter of their opinions until the day their reports were served. Apple’s
  20   decision not to make any advance disclosure at all with respect to these four
  21   experts appears to be nothing more than gamesmanship. Apple must now live
  22   with the consequences of its tactical choice.
  23         Second, Apple cannot plausibly claim that it was unaware that
  24   Qualcomm was planning to offer expert testimony regarding the significance of
  25   its patent portfolio and of Qualcomm’s FRAND commitment under the terms of
  26   ETSI’s IPR Policy—subjects that Apple’s improperly disclosed rebuttal experts
  27   seek to address. Apple first raised these issues in its complaint in January 2017.
  28   (See, e.g., Dkt. 1, ¶ 4 (“Apple[] . . . has been overcharged billions of dollars on
        QUALCOMM INCORPORATED’S                   -8-         CASE NO. 3:17-CV-0108-GPC-MDD
        MEMO. ISO MOTION TO STRIKE
Case 3:17-cv-00108-GPC-MDD Document 676 Filed 10/12/18 PageID.60914 Page 11 of 15



   1   Qualcomm’s illegal scheme . . . .”); ¶¶ 43-51 (“ETSI and Qualcomm’s
   2   Contractual FRAND Obligations”); ¶ 51 (“Qualcomm[] . . . breach[ed] . . . its
   3   FRAND commitments [under ETSI’s IPR Policy] . . . .”); ¶ 51 (“Qualcomm
   4   forced purchasers of its chipsets to take a license to its SEPs at extortion-level
   5   royalties.”).) In January 2018, Qualcomm properly disclosed opening experts
   6   on these subjects. (See, e.g., Ex. 1 at 5-8 (Qualcomm’s Opening Designations)
   7   (designating experts on “Qualcomm innovations and related Patent rights,
   8   including the significance, validity, essentiality, and scope of those innovations
   9   and rights” and “issues related to . . . ETSI’s IPR Policy”).) Apple, too,
  10   designated opening experts in January 2018 to opine on “the meaning and
  11   purpose of FRAND commitments”, and Apple also designated rebuttal experts
  12   in February 2018 in response to Qualcomm’s designation of experts on the
  13   topics of its patents and its commitment to ETSI. (See Ex. 2 (Apple’s Opening
  14   Designations); Ex. 4 (Apple’s Rebuttal Designations).) It is therefore beyond
  15   doubt that Apple was on notice at the time its rebuttal expert disclosures were
  16   due in February that the topics of the significance of Qualcomm’s patent
  17   portfolio and Qualcomm’s FRAND commitment under the terms of ETSI’s IPR
  18   Policy would be the subject of expert testimony in this case.
  19         Third, Apple cannot argue that its belated disclosures are justified by
  20   claiming a deficiency in Qualcomm’s disclosures of its opening experts. The
  21   six Qualcomm experts to which five of Apple’s improperly disclosed rebuttal
  22   experts seek to respond were already the subject of Apple’s July motion to
  23   strike. (Dkt. 553-01 (Apple’s Motion to Strike).)6 In resolving that motion, the
  24   Court reviewed Qualcomm’s January designations for these six experts,
  25   reviewed the content of these experts’ reports, and ruled that these experts’
  26
         6
  27       The five Apple experts are Drs. Akl, Choi, Sears, Stevenson and Zickler,
       and they seek to respond to the six Qualcomm experts Drs. Andrew, Jayant,
  28   Michalson, Parulski, Pedram and Wigdor.
        QUALCOMM INCORPORATED’S                   -9-         CASE NO. 3:17-CV-0108-GPC-MDD
        MEMO. ISO MOTION TO STRIKE
Case 3:17-cv-00108-GPC-MDD Document 676 Filed 10/12/18 PageID.60915 Page 12 of 15



   1   opinions should not be struck because they relate to “essentiality and
   2   valuation”, which were two of the topics Qualcomm properly disclosed in
   3   January. (Dkt. 603 at 3-5.) Apple cannot justify its failure to timely designate
   4   rebuttal experts to these experts by claiming that Qualcomm’s January
   5   disclosures were inadequate. Apple already made a motion on that basis, and
   6   the Court denied it.7
   7          Nor can Apple argue that Qualcomm’s disclosure of Dr. Huber as an
   8   opening expert on FRAND was in any way deficient. Notably, Apple did not
   9   make any argument with respect to Dr. Huber on its prior motion to strike. But
  10   even if it had, that argument would have been wrong. Dr. Huber’s opinions on
  11   Qualcomm’s FRAND commitment to ETSI as required by ETSI’s IPR Policy
  12   match exactly with Qualcomm’s disclosures of Dr. Huber from January. (Ex. 1
  13   at 6 (Qualcomm’s Opening Designations) (“Dr. Huber is expected to provide
  14   testimony on issues related to . . . ETSI’s IPR Policy . . . .”).)
  15          For these reasons, Apple cannot show that its failure to disclose its
  16   rebuttal experts in accordance with the Scheduling Order was “substantially
  17   justified”.
  18          Furthermore, and although not essential to this Motion, Apple’s failure to
  19   comply with the Scheduling Order has prejudiced Qualcomm. Qualcomm
  20   played by the rules and disclosed its rebuttal experts on February 12, 2018, as
  21   required by the Scheduling Order. This meant that, under the procedure agreed
  22   to by the parties in this case, Qualcomm was required to select its rebuttal
  23   experts based solely on the opening expert disclosures Apple made in January
  24
         7
  25       As discussed above, the Court granted Apple’s motion to strike the “express
       opinions on infringement” of four other Qualcomm experts—Drs. Laneman,
  26   Min, Mitra and Villasenor. (Dkt. 603 at 4.) The Court otherwise denied
  27   Apple’s motion, finding that the other opinions challenged by Apple “relate to
       issues of essentiality and valuation” (id. at 4-5), which Qualcomm had properly
  28   disclosed in January.
        QUALCOMM INCORPORATED’S                    -10-         CASE NO. 3:17-CV-0108-GPC-MDD
        MEMO. ISO MOTION TO STRIKE
Case 3:17-cv-00108-GPC-MDD Document 676 Filed 10/12/18 PageID.60916 Page 13 of 15



   1   2018, without seeing any of Apple’s experts’ opening reports. Apple, however,
   2   saw Qualcomm’s opening expert reports on June 29, 2018, and then took its
   3   time retaining additional experts and developing a strategy for rebutting
   4   Qualcomm’s experts’ opinions. By moving to strike the same opinions, Apple
   5   delayed the date for filing rebuttal reports and provided its new experts with
   6   more than two months in which to develop their arguments with the benefit of
   7   Qualcomm’s experts’ reports in hand. Apple should not be permitted to benefit
   8   from its gamesmanship.
   9   III.   CONCLUSION
  10          For the foregoing reasons, Qualcomm respectfully requests that the Court
  11   grant Qualcomm’s motion and issue an order striking the rebuttal reports of
  12   Apple’s undisclosed rebuttal experts Drs. Akl, Sears and Zickler and
  13   Mr. Rodermund and belatedly disclosed rebuttal experts Drs. Choi and
  14   Stevenson.
  15
        Dated: October 12, 2018                Respectfully submitted,
  16
                                               By      /s/ Evan R. Chesler
  17                                                         Evan R. Chesler
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
        QUALCOMM INCORPORATED’S                 -11-          CASE NO. 3:17-CV-0108-GPC-MDD
        MEMO. ISO MOTION TO STRIKE
Case 3:17-cv-00108-GPC-MDD Document 676 Filed 10/12/18 PageID.60917 Page 14 of 15



                                         CRAVATH, SWAINE & MOORE LLP
   1                                     Evan R. Chesler (pro hac vice)
                                         (N.Y. Bar No. 1475722)
   2                                     echesler@cravath.com
                                         Keith R. Hummel (pro hac vice)
   3                                     (N.Y. Bar No. 2430668)
                                         khummel@cravath.com
   4                                     Richard J. Stark (pro hac vice)
                                         (N.Y. Bar No. 2472603)
   5                                     rstark@cravath.com
                                         Antony L. Ryan (pro hac vice)
   6                                     (N.Y. Bar No. 2784817)
                                         aryan@cravath.com
   7                                     Gary A. Bornstein (pro hac vice)
                                         (N.Y. Bar No. 2916815)
   8                                     gbornstein@cravath.com
                                         J. Wesley Earnhardt (pro hac vice)
   9                                     (N.Y. Bar No. 4331609)
                                         wearnhardt@cravath.com
  10                                     Yonatan Even (pro hac vice)
                                         (N.Y. Bar No. 4339651)
  11                                     yeven@cravath.com
                                         Vanessa A. Lavely (pro hac vice)
  12                                     (N.Y. Bar No. 4867412)
                                         vlavely@cravath.com
  13                                     Worldwide Plaza
                                         825 Eighth Avenue
  14                                     New York, NY 10019
                                         Telephone: (212) 474-1000
  15                                     Facsimile: (212) 474-3700
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       QUALCOMM INCORPORATED’S            -12-      CASE NO. 3:17-CV-0108-GPC-MDD
       MEMO. ISO MOTION TO STRIKE
Case 3:17-cv-00108-GPC-MDD Document 676 Filed 10/12/18 PageID.60918 Page 15 of 15



                                         QUINN EMANUEL URQUHART &
   1                                     SULLIVAN, LLP
                                         David A. Nelson (pro hac vice)
   2                                     (Ill. Bar No. 6209623)
                                         davenelson@quinnemanuel.com
   3                                     Stephen Swedlow (pro hac vice)
                                         (Ill. Bar No. 6234550)
   4                                     stephenswedlow@quinnemanuel.com
                                         500 West Madison St., Suite 2450
   5                                     Chicago, Illinois 60661
                                         Telephone: (312) 705-7400
   6                                     Facsimile: (312) 705-7401
   7
                                         Alexander Rudis (pro hac vice)
   8                                     (N.Y. Bar No. 4232591)
                                         alexanderrudis@quinnemanuel.com
   9                                     51 Madison Ave., 22nd Floor
                                         New York, New York 10010
  10                                     Telephone: (212) 849-7000
                                         Facsimile: (212) 849-7100
  11
                                         Sean S. Pak (SBN 219032)
  12                                     seanpak@quinnemanuel.com
                                         50 California St., 22nd Floor
  13                                     San Francisco, CA 94111
                                         Telephone: (415) 875-6600
  14                                     Facsimile: (415) 875-6700
  15
  16                                     JONES DAY
                                         Karen P. Hewitt (SBN 145309)
  17                                     kphewitt@jonesday.com
                                         Randall E. Kay (SBN 149369)
  18                                     rekay@jonesday.com
                                         4655 Executive Drive, Suite 1500
  19                                     San Diego, California 92121
                                         Telephone: (858) 314-1200
  20                                     Facsimile: (858) 345-3178
  21                                     Attorneys for Defendant and
                                         Counterclaim-Plaintiff
  22                                     QUALCOMM INCORPORATED
  23
  24
  25
  26
  27
  28
       QUALCOMM INCORPORATED’S            -13-        CASE NO. 3:17-CV-0108-GPC-MDD
       MEMO. ISO MOTION TO STRIKE
